Citation Nr: 0015576	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of injury to the spine and hips.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1974 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  In connection with this appeal 
the veteran testified at a Central Office hearing before the 
undersigned in April 1999; a transcript of that hearing is 
associated with the claims file.

The Board notes that during the pendency of this appeal, in a 
rating decision dated in September 1998, the RO increased the 
veteran's assigned evaluation from 10 percent to 20 percent, 
effective September 26, 1996.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the veteran's appeal continues.

At his hearing, the veteran testified that his service 
connected back disability prevented him from being employed.  
This statement could be construed as a claim for total rating 
based on individual unemployability.  That claim has not been 
adjudicated by the RO.  Where the veteran raises a claim that 
has not yet been adjudicated, the proper course is to refer 
that issue to the RO.  Bruce v. West, 11 Vet. App. 405 
(1998).  This issue is, accordingly, referred to the RO for 
adjudication.




FINDING OF FACT

The competent and probative evidence of record demonstrates 
no more than subjective complaints of pain, motion limitation 
and functional loss involving the left hip and lumbar spine, 
unsupported by objective pathology or diagnostic testing.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for residuals of injury to the lumbar spine and left 
hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect that the veteran was involved 
in a motorcycle accident in April 1975, landing on his back 
and left hip.  Examination upon hospital admission after the 
accident was within normal limits except for contusions of 
the left hip and right elbow areas, and marked tenderness to 
palpation of the lower lumbar spine, especially on the left 
side.  X-rays showed fractures of the left transverse 
processes at L2, L3 and L4.  The veteran was treated first 
with bedrest, muscle relaxants and analgesics, and then with 
physical therapy until ambulatory.  Upon return from 
convalescent leave in June 1975 he was fully ambulatory, 
without needing any support, and complained only of mild low 
back pain at extremes of motion and after repeated bending.  
The veteran was thereafter released to limited duty.  

A Medical Evaluation Board (MEB) report dated in March 1976 
notes the veteran's diagnoses as chronic low back and hip 
pain of undetermined etiology, and an old fracture of the 
left transverse processes at L3, L4 and L5.  That report sets 
out the veteran's complaints of continued low back and hip 
pain while on limited duty, and that diagnostic testing 
conducted during such time was all normal.  Such testing 
included screening for rheumatoid arthritis and a left hip 
arthrogram.  The MEB report set out the veteran's primary 
current complaints as pain in the low back that did not 
radiate, or increase with coughing or sneezing.  In 
connection with physical evaluation at that time, the veteran 
complained of mild low back pain with maximal flexion and 
evidenced tenderness to lumbosacral spine palpation.  He 
demonstrated a full range of hip motion, without evidence of 
left hip tenderness.  Further x-rays of the left hip were 
within normal limits and lumbar spine x-rays showed no 
additional abnormalities other than the aforementioned 
transverse fractures.  The veteran was referred to a Physical 
Evaluation Board and discharged from active duty.  The report 
of medical examination at discharge, dated in March 1976, 
notes subjective limitation of flexion at the lumbosacral 
joint, not considered disabling.  

In connection with VA examination performed in November 1976 
the veteran complained of neck, back and hip pain.  X-rays 
showed a normal lumbar curvature, without evidence of 
fracture or dislocation, and without evidence of bone 
disease.  X-rays of the hips were interpreted as normal, 
without evidence of arthritis.  The veteran described an 
inability to walk or stand for long periods of time or to 
participate in any sport, mostly due to pain in his back and 
hip.  The veteran complained of pain with testing of motion 
ranges in his neck, back and hip.  The examiner diagnosed 
residuals of injury to the neck, back and hip, manifested by 
pain.

Based on the above, the RO established service connection and 
assigned an initial 10 percent evaluation for residuals of 
injury to the spine and hips under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, pertinent to fractured vertebrae; the 
grant was made effective July 21, 1976.

In December 1978 the veteran manifested virtually a full 
range of spine and hip motion; the examiner noted minimal 
discomfort and evidence of left transverse fractures at L3, 
L4 and L5, stated to be functionally insignificant.  VA 
examination in July 1981 was stated to reveal a clinically 
normal back and hip examination.  The report of VA 
examination conducted in October 1983 includes note of the 
veteran's complaints of stiffness and soreness in his neck, 
entire spine, fingers, hand, hips and thighs, as well as pain 
between his shoulder blades.  The diagnoses were 1) residuals 
of a healed fracture to the transverse process of the lumbar 
spine; and 2) arthralgia of multiple joints and the spine 
without objective findings.  Hip x-rays were normal at that 
time.

X-rays of the lumbar spine and hips completed in connection 
with VA examination in June 1985 were normal.  The veteran 
complained of a constant low back tightness and stiffness 
with an intermittent left-sided numbness, as well as a pop or 
snap in the left hip.  Examination revealed tenderness to 
pressure over the spine along the entire interscapular region 
and the lumbosacral spine.  There was a full range of 
cervical motion and forward lumbar flexion to within two or 
three inches of the floor.  Straight leg raising was normal 
in the sitting position but there was restriction on the left 
side in the supine position due to discomfort.  Neurologic 
examination was within normal limits.  

A VA X-ray report dated in April 1989 notes a slight wedging 
deformity at T7, attributed to a compression fracture, with 
resulting spinal angulation.  Throughout May 1989, the 
veteran underwent VA treatment for his back pain.  

The claims file contains a letter signed by D.D., M.D., and 
dated in September 1990.  The veteran presented with a chief 
complaint of pain and numbness in the neck and right shoulder 
area.  Dr. D.D. noted the veteran's history of a fall in 
March 1989, with subsequent back symptoms.  Dr. D.D. noted a 
history of a known compression fracture at T7.  MRI studies 
were cited as showing no surgical lesions such as disc 
herniation or tumor.  The assessment was post-traumatic pain 
and paresthesia of the neck, back, and right shoulder area.

In connection with VA examination conducted in December 1990, 
the veteran complained of pain in the back and hip, as well 
as associated left thigh numbness and left hip weakness.  The 
veteran exhibited a normal gait and was able to walk on his 
heels and toes without difficulty.  His legs appeared of 
equal length.  His range of hip motion was normal.  The 
examiner noted decreased skin sensation of the entire left 
thigh compared to the right on pinprick.  There was no 
appreciable scoliosis.  The examiner noted a prominence of 
the right paravertebral musculature and a depression of the 
left paravertebral musculature in the upper lumbar and lower 
dorsal regions.  Mild muscle spasm was present in the lumbar 
region.  There was almost no extension present.  Forward 
flexion was limited to 45 degrees and lateral flexion and 
rotation were limited to 30 degrees, bilaterally.  There was 
lumbar spine tenderness.  Straight leg raising was normal.  
The diagnoses were 1) fracture of the transverse processes of 
L2, L3 and L4, healed in excellent position; and 2) left hip 
sprain by history.

A report of x-ray dated in May 1993 notes no significant left 
hip pathology and that other than a slight narrowing at the 
L5 to S1 intervertebral disc space, the lumbosacral spine was 
essentially unremarkable.

In October 1997, the veteran reported for a VA examination.  
He complained of constant back pain.  Examination revealed no 
postural abnormalities or fixed deformities.  The back 
musculature was described as within the limits of normal, 
without spasm or atrophy.  The veteran demonstrated forward 
flexion to 80 degrees, backward extension to 30 degrees, 
bilateral flexion to 30 degrees and bilateral rotation to 30 
degrees.  No signs of radiculopathy were shown.

X-rays showed evidence of minimal degenerative joint disease.  
Examination of the left hip revealed no abnormal musculature, 
and no weakness.  He had hip flexion from zero to 120 
degrees, extension to 20 degrees, adduction to 20 degrees, 
abduction to 45 degrees, internal rotation to 30 degrees and 
external rotation to 40 degrees.  He had pain on movement.  
The diagnosis was left hip pain without degenerative joint 
disease and loss of motion.

A VA outpatient records dated in November 1997 notes that the 
veteran presented with complaints of pain in the low back, 
left hip and down his left leg.  The veteran was treated for 
a urethral stone at that time.  He again complained of back 
pain in July  1998, for which he was given Percocet.  Records 
dated throughout 1998 note treatment for continued back 
complaints.  

A VA outpatient record dated in February 1999 notes that the 
veteran appeared to be in discomfort and complained of back 
pain radiating down the left leg.  The entry notes that the 
veteran had had a one-time Percocet order.  

In April 1999, the veteran testified before the undersigned 
at a hearing held at the Board in Washington, D.C.  He 
reported that he had been denied Social Security 
Administration (SSA) benefits and indicated that he had been 
unable to work since November 1997.  He complained of 
constant pain, estimating that he was incapacitated due to 
his back at least 50 percent of the time.  He also reported 
evaluation at a VA hospital for surgery in April 1999.  

In June 1999 the Board remanded the veteran's claim in order 
to obtain additional medical evidence, SSA records, and a 
thorough VA examination opinion.  

The record now contains a copy of the unfavorable SSA 
decision.  That report includes note that the veteran claimed 
an inability to work due to low back and shoulder pain.  The 
SSA noted that the veteran lived alone and was able to cook 
for himself, walk the dog, clean his mobile home, and stroll 
through the neighborhood.  The veteran reported that from 
November 1997 to April 1998 he could barely walk.  The SSA 
report notes medical records to include diagnostic test 
reports.  That report cites a report of magnetic resonance 
imaging in July 1998 showing a minimal disc bulge at L4 to L5 
without spinal stenosis, and that on October 27, 1998, it was 
reported that the veteran had less low back problems.  The 
SSA found the veteran's complaints not entirely credible.

In response to the RO's inquiry, the veteran advised VA that 
all of his treatment had been at the VA hospital in 
Fayetteville, North Carolina; the record reflect request for 
VA records from that facility throughout the appeal period, 
as well as a further request for any additional records in 
July 1999.  

Pursuant to the Board's remand request, the veteran presented 
for a fee-basis examination.  The examiner noted review of 
the veteran's entire claims file, in addition to physical 
examination.  The examiner noted that the veteran had been 
seen by many physicians who observed normal physical findings 
consistently, and that the veteran had no neurological 
deficit and demonstrated a symmetrical range of back and neck 
motion.  The examiner further noted that x-ray findings had 
been meager for any evidence of arthritis or disc space 
narrowing, but that the veteran primarily had complained of 
back pain.  The examiner noted inconsistencies in the 
veteran's history.  For example, the veteran reported 
regularly taking Percocet whereas the record showed only that 
the veteran had been given a few Percocet.  Also, the veteran 
advised the examiner he had last worked in 1997, but medical 
records indicate he worked in 1998.  

The October 1999 examiner noted that the veteran's gait was 
inconsistent, but he used no support cane or crutches.  The 
veteran was noted to make grunting sounds during the 
examination, expressing pain with certain motions, and the 
examiner stated that Waddell's sign was positive for symptom 
magnification signs.  The examiner further noted that it was 
difficult to obtain a range of motion on the veteran because 
of a great deal of voluntary resistance.  With distraction 
the veteran's back flexion was to 60 degrees, extension to 10 
degrees, lateral flexion to 25 degrees bilaterally.  The 
examiner noted that when told to move the veteran would hold 
his back very rigidly.

There was no evidence of true muscle spasm, sensory deficit, 
muscle weakness, or atrophy.  Nor was there pain to localized 
percussion over the spine, but the veteran complained of pain 
with light percussion over the entire spine area.  Seated 
straight leg raising was negative.  The examiner further 
noted that flexion of the head reproduced pain in the low 
back area.  The October 1999 examiner noted that the 
functional loss of motion in the veteran's hips was not 
supported by objective evidence and that his hip motion was 
variable, i.e., he evidenced a greater degree of hip motion 
with distraction.  X-rays were stated to show no evidence of 
disc space narrowing or degenerative changes in the lumbar 
spine or hips.  

The October 1999 examiner diagnosed a post-fractured 
transverse process, post-compression fracture by history but 
not by X-ray findings and noted no evidence of arthritic 
changes.  The examiner stated that there was a moderate 
degree of symptom magnification and that the veteran's 
service-connected back and hip disabilities were not 
manifested by weakened movement, excessive fatigability or 
incoordination.

The October 1999 examiner concluded to discuss that the 
veteran "obviously had no documented evidence of 
musculoskeletal abnormality to substantiate increased 
impairment greater than 20%.  His findings may be due to 
fibromyalgia due to the absent physical findings for the 
complaint of muscle pain.  He appeared to have adequate 
endurance when observed to be moving around."  The examiner 
also commented on the fact that the veteran used "every code 
of discomfort that the topographical pain drawing gave.  This 
is frequently seen with patients with hysteria or symptom 
magnification, which I think this veteran has."  The 
examiner concluded that the "functional loss was not 
documented by objective evidence."  The examiner also 
commented that the veteran reported frequent attacks of back 
pain, but the examiner stated that the frequency was probably 
no more than once every few months rather than weekly.  The 
examiner specifically noted no bony deformity attributable to 
the service-connected injuries and stated that the veteran 
would not have any problems with light, sedentary work.

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In that regard, the Board notes that in its June 1999 remand, 
the Board ordered the RO to include consideration of 
38 C.F.R. § 4.25(b) (1999), which provides that disabilities 
arising from a single disease entity are to be rated 
separately as are all other disabling conditions, if any.  
The RO did not specifically cite such regulation in the 
February 2000 supplemental statement of the case; however, 
the Board emphasizes that both the RO and the fee-basis 
examiner separately considered the veteran's hip and back 
complaints.

As will be discussed in more detail below, the October 1999 
examiner concluded that the veteran's hip complaints were not 
objectively supported with identifiable pathology; the RO 
cited such in denying any change in the veteran's assigned 
percentage evaluation.  Such conclusion is consistent with 
the remaining evidence of record.  Insofar as separate 
compensation is not warranted absent objective evidence of 
disability, see 38 C.F.R. §§ 4.1, 4.31 (1999), see also, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), a 
separate compensable rating for hip disability is not 
indicated.  As such, the Board finds that all actions 
requested in the Board's June 1999 remand have been 
adequately accomplished and that no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  See Stegall v. West, 11 Vet. App. 
268 (1998).

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence that it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

In this case, as stated, the veteran's service-connected 
residuals of injury to the spine and hips are currently 
assigned one 20 percent evaluation under Diagnostic 
Code 5285-5293.  38 C.F.R. § 4.27 (1999) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

Diagnostic Code 5285 contemplates disability arising from 
residuals of vertebral fracture.  Under this code, with cord 
involvement, bedridden or requiring long leg braces, a 100 
percent disability rating is assigned.  Without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast), a 60 percent disability rating is assigned.  In other 
cases, rating is in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.

In this case, review of service medical records clearly shows 
no spinal cord involvement; nor does any competent post-
service medical evidence indicate any spinal cord 
involvement.  Further, the evidence, to include the veteran's 
own testimony, does not show that he requires use of leg or 
neck braces, or that he is bedridden.  Thus, neither the 60 
or 100 percent criteria under Diagnostic Code 5285 are met.  
Here the Board also notes that the record shows no 
demonstrable deformity of a lumbar vertebral body 
attributable to the veteran's in-service lumbar fractures to 
warrant assignment of an additional 10 percent evaluation 
under Diagnostic Code 5285; the October 1999 examiner 
specifically noted the absence of such lumbar deformity.  To 
the extent the evidence suggests a deformity of the thoracic 
spine the Board emphasizes that service medical records 
document lumbar injury and that the veteran is service-
connected for lumbar residuals.

Diagnostic Code 5285 otherwise provides for evaluation based 
on motion limitation.  Limitation of motion of the lumbar 
spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).  Slight limitation is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.

In this case there is no competent evidence of record showing 
severe limitation of lumbar motion; rather, the medical 
evidence of record notes symptom magnification on the 
veteran's part and specifically notes that his range of 
motion is variable depending on whether he is distracted.  
There is neither credible testimonial evidence nor clinical 
support for a conclusion that the veteran's lumbar motion is 
severely limited as a result of his in-service injury to 
warrant assignment of a 40 percent evaluation under 
Diagnostic Code 5292.  Moreover, as the 20 percent evaluation 
under Diagnostic Code 5285 is assigned based on consideration 
of motion limitation, any separate award under Diagnostic 
Code 5292 would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Thirty-eight C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

In this case, despite his complaints of pain, the veteran has 
reported an ability to live alone and to perform everyday 
tasks such as cleaning his house.  The competent medical 
evidence of record is consistent in noting no gait 
abnormalities.  The Board notes as significant the October 
1999 examiner's comments relevant to the veteran's voluntary 
restriction of movement and symptom magnification.  That 
examiner noted that the veteran's performance when distracted 
is better than when he is requested to perform testing in 
connection with examination.

The October 1999 examiner specifically noted the absence of 
any objective support for functional loss, citing the absence 
of atrophy, weakness, incoordination or other factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59, so as to warrant assignment of 
an increased evaluation.  Also of note is the SSA report 
questioning the veteran's credibility with regard to his 
report of symptoms.

The Board next notes that Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.  

Significantly, the medical evidence of record, to include 
diagnostic testing, is consistent for noting the absence of 
any sciatic neuropathy or radiculopathy despite the veteran's 
complaints.  The competent medical evidence also shows that 
motor and sensory testing is intact.

Moreover, the Board again cites the October 1999 examination 
report, which specifically notes the veteran's symptom 
magnification and indicates that, contrary to the veteran's 
history, his attacks probably occur once monthly not on a 
weekly basis.  The examiner also sets out that the veteran is 
still able to perform activities despite such symptoms.

That examiner characterized the veteran's spinal disability 
as mild-to-moderate, not severe.  In short, the competent and 
probative evidence of record does not support a finding that 
the veteran suffers from severe symptoms of intervertebral 
disc syndrome so as to warrant a higher evaluation under 
Diagnostic Code 5293.

Finally, the Board reiterates the absence of objective 
evidence of left hip pathology to warrant assignment of a 
separate compensable evaluation for such.  Disability of the 
hip is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5250-5255 (1999).  Also, if shown, hip arthritis would be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Here the Board stresses the nature of the veteran's initial 
injury:  Service medical records document only contusions to 
the left hip area, without note of any bony, muscular or 
neurologic injury or resulting impairment.  Also, post-
service medical records, to include VA examination reports, 
are consistently negative for objective manifestation of left 
hip pathology, noting only the veteran's subjective 
complaints of pain and reported motion limitation.  
See 38 C.F.R. §§ 4.71a, 4.73, 4.124a (1999).

The October 1999 examiner specifically noted that there was 
no objective support for the veteran's complained of 
functional loss and motion limitation in the left hip.  Left 
hip x-rays are consistently negative for arthritis or other 
hip deformities.  Nor does any of the competent medical 
evidence of record include objective findings of left hip 
disability meeting the criteria for a compensable evaluation 
under the Schedule.  The Board again notes as significant the 
SSA finding that the veteran's report of symptoms are not 
entirely credible.  Absent objective evidence of an 
identifiable left hip disability, a compensable rating for 
such is not warranted.  See Degmetich, supra; 38 C.F.R. 
§§ 4.25, 4.31 (1999).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Rather, the competent 
medical evidence in this case demonstrates that the veteran's 
in-service fracture to the transverse processes at L3, L4 and 
L5 healed well, without spinal cord involvement, and without 
neurologic manifestations such as neuropathy or 
radiculopathy.  Such is instead manifested by complaints of 
lumbar pain and motion limitation, which, according to 
competent medical opinion, are exaggerated.  Additionally, 
the competent medical evidence is absent any opinion 
identifying pathology to account for the veteran's left hip 
complaints.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The facts of this case do not show that the veteran's lumbar 
spine/hip disability results in marked interference with his 
employment or that such requires frequent periods of 
hospitalization.  The record reflects that the veteran has 
sought treatment for complaints of back and leg/hip pain, and 
also includes the veteran's complaint of having missed time 
from work.  However, the percentage ratings under the 
Schedule are themselves representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  (emphasis 
added).  

What the veteran has not shown in this case is that his 
lumbar spine/hip disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board emphasizes that this is not a case where the 
evidence is in equipoise, but rather where the preponderance 
of the competent and probative evidence is against assignment 
of an increased rating.  Therefore, the veteran's claim is 
denied.  38 U.S.C.A. § 5107(b).  



ORDER

An evaluation in excess of 20 percent for residuals of injury 
to the spine and left hip is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

